Exhibit 10.7
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of the 1st
day of  May, 2011, by and between YTB Worldwide Travel, Inc., an Illinois
corporation (the “Seller”) and 7788509 Canada Inc., an Ontario, Canada
corporation (the “Buyer”). The Buyer and the Seller are referred to collectively
herein as the “Parties.”
 
Recitals:
 
Whereas, the Seller is in the business of creating, selling and supporting
online travel booking websites to Canadian residents through websites
(collectively, the “Business”);
 
Whereas, this Agreement contemplates a transaction in which the Buyer will
purchase all of the Seller’s ownership interest in YTB Travel Network of Canada,
ULC, d/b/a Sunrise Travel Service (the “Ownership Interests”)  in return for the
consideration described below;
 
Whereas, the Seller desires to sell, transfer and assign to Buyer and Buyer
desires to purchase and acquire from Seller, such Ownership Interests, upon the
terms hereinafter set forth;
 
Whereas, the Parties hereto desire to set forth certain agreements made as an
inducement to the execution and delivery of this Agreement;
 
Whereas, the Ownership Interests constitute all of the outstanding ownership
interests in YTB Travel Network of Canada, ULC, d/b/a Sunrise Travel Service and
following the consummation of the transactions contemplated hereby, Buyer will
own 100% of such outstanding equity interest.
 
Now Therefore, in consideration of these premises and the agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1—DEFINITIONS. Unless context otherwise requires, capitalized terms shall have
the meanings ascribed to them in Exhibit 1.
 
2—BASIC TRANSACTION»
 
2.1      Purchase and Sale of Ownership Interests. On and subject to the terms
and conditions of this Agreement, the Buyer agrees to purchase from the Seller,
and the Seller agrees to sell, transfer, convey, and deliver to the Buyer, all
of the Ownership Interests at the Closing for the consideration specified below
in this §2.
 
2.2      Consideration.   As full consideration for the purchase of the
Ownership Interests, the Buyer and Seller hereby agrees to the following
compensation structure:
 
2.2.1           Following the Closing Date and continuing indefinitely
thereafter, the Seller, or its designated Affiliate(s), shall either retain or
be compensated, as the case may be, a perpetual royalty equal to Ten and No/100
Dollars ($10.00) (the “Seller’s Royalty”) for each active web site owner as of
the last day of each calendar month with respect to the Business (each, a
“Business Owner”).
 
2.2.2           Following the Closing Date and continuing indefinitely
thereafter, the Buyer shall either receive from the Seller, or its designated
Affiliate(s), or retain, as the case may be, a fee equal to Twenty and No/100
Dollars ($20.00) for each Business Owner as of the last day of each calendar
month (the “Buyer’s Business Owner Revenue”).
 
2.2.3           Following the Closing Date and continuing indefinitely
thereafter, the Seller, or its designated Affiliate(s), shall either retain or
be compensated, as the case may be, a perpetual fee equal to Nineteen and 95/100
Dollars ($19.95) for each Business Owner as of the last day of each calendar
month (the “Salesperson Commission”).  The Salesperson Commission shall be paid
by the Seller, or its designated Affiliate(s), to the appropriate salesperson or
sponsor in connection with each applicable Business Owner.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2.4           Following the Closing Date and continuing indefinitely
thereafter, the Buyer shall receive from Seller, or its designated Affiliate(s),
or retain, as the case may be, travel commissions received by the Seller, or its
designated Affiliate(s), resulting from the actions of the Business Owners from
various travel providers less any and all commissions or payments made to the
Seller’s (or its designated Affiliates’) sales personnel.
 
2.2.5           Notwithstanding the forgoing, the Seller, or its designated
Affiliate(s), shall either retain or be compensated, as the case may be, the
entire purchase price of each “ZKit” sold in Canada.   All payment obligations
contemplated herein shall be remitted to the appropriate party no less than
thirty (30) days following the last day of the preceding month and shall be
binding on all successors or assigns of the Parties.
 
2.3      The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) may occur by electronic transmission and mail and, in
such case, shall be deemed to have taken place at the offices of Armstrong
Teasdale LLP, commencing at 11:00 a.m. local time on the Effective Date (the
“Closing Date”).
 
2.4      Deliveries at the Closing
 
(a)       At the Closing, (1) the Seller will deliver to the Buyer the
resignations, effective as of the Closing, of each director and officer of YTB
Travel Network of Canada, ULC, d/b/a Sunrise Travel Service.
 
3—REPRESENTATIONS AND WARRANTIES OF THE SELLER .  The Seller represents and
warrants to the Buyer that the statements contained in this §3 are correct and
complete as of the date of this Agreement.
 
3.1      Enforceability.  The Seller has full power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which it is a party and
to perform his obligations hereunder and hereunder.  This Agreement and each
Ancillary Agreement to which the Seller is a party constitutes the valid and
legally binding obligation of the Seller, enforceable in accordance with its
terms and conditions.
 
3.2      Brokers’ Fees.  Neither the Seller nor YTB Travel Network of Canada,
ULC, d/b/a Sunrise Travel Service has any Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except for a Liability of the Seller for which
the Buyer cannot become liable or obligated.
 
3.3      Title to Assets. Except for properties and assets disposed of in the
Ordinary Course of Business, the YTB Travel Network of Canada, ULC, d/b/a
Sunrise Travel Service has good and marketable title (free and clear of all
Security Interests) to, or a valid leasehold interest in, the properties and
assets used by it or located on its premises.
 
4—REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer represents and warrants to the
Seller that the statements contained in this §4 are correct and complete as of
the date of this Agreement.
 
4.1      Organization of the Buyer.  The Buyer is a corporation duly organized,
validly existing, and in good standing under the Laws of the jurisdiction of its
incorporation.
 
4.2      Authorization of Transaction.  The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable in accordance
with its terms and conditions.
 
4.3      No contravention.  Neither the execution nor the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any constitution, statute, regulation, rule, injunction, judgment,
Order, decree, ruling, charge, or other restriction of any Governmental
Authority to which the Buyer is subject or any provision of the charter or
bylaws of the Buyer.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4      Investment.  The Buyer is not acquiring the Ownership Interests with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act.
 
4.5      Brokers’ Fees.  The Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.
 
4.6      Notice and Consent. No notice to, filing with, and no permit,
authorization, consent or approval of, any Governmental Authority, or any other
Person is necessary for the execution and delivery of this Agreement by the
Buyer or the consummation of the transactions contemplated by this Agreement.
 
5—POST-CLOSING COVENANTS.  The covenants contained in this §5 shall govern the
period following the Closing.
 
5.1      General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under §6 below).  The Seller acknowledges
and agrees that from and after the Closing the Buyer will be entitled to
possession of all documents, books, records (including Tax records), agreements,
and financial data of any sort relating to YTB Travel Network of Canada, ULC,
d/b/a Sunrise Travel Service.
 
5.2      Non-Compete.  During the Restricted Period, the Seller will not engage
directly or indirectly in the Business.  For purposes of this Agreement, the
“Restricted Period” shall mean a period of three (3) years from and after the
Closing Date.  Notwithstanding anything to the contrary contained herein, the
following restriction shall not apply to any business activities, whether
e-commerce or otherwise, engaged in by the Seller’s Affiliate, ZamZuu, Inc.
 
5.3      Seller Provided Services.  The Seller, or its designated Affiliates,
agrees to provide, as of the Closing Date and for the Buyer’s benefit, certain
information technology support services and various revenue and fee collection
services as described on Exhibit 5.3, indefinitely and until otherwise agreed
upon by the Parties.  THE SELLER’S (AND THEIR REPRESENTATIVE’S AND AFFILIATE’S)
LIABILITY IN CONNECTION WITH THE PROVISION OF ANY TRANSITION SERVICES, WHETHER
OR NOT DESCRIBED IN EXHIBIT 5.3 AND REGARDLESS OF THE FORM OF ACTION, SHALL NOT
EXCEED ONE HUNDRED AND NO/100 DOLLARS.  FURTHER, THE SELLER’S (NOR ITS
REPRESENTATIVES OR AFFILIATES) SHALL NOT HAVE ANY LIABILITY TO THE BUYER IN
CONNECTION WITH ITS PROVISION OF ANY TRANSITION SERVICES FOR ANY PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, SUCH AS EXCESS COSTS INCURRED, DATA LOSS OR
LOST PROFITS OR REVENUE.  The limitation of liability and exclusion of damages
shall apply even if the limited remedies fail of their essential purpose.
 
5.4      License.    As of the Closing Date, the Seller and its Affiliates
hereby grant to the Buyer a perpetual, non-exclusive, royalty-free,
non-transferable license to use all trademarks, service marks, trade dress,
logos, domain names, trade names, and corporate names used by the Seller’s in
connection with the conduct and operation of the Business prior to Closing.
 
5.5      Promotion of Certain Buyer Products.   The Seller and its Affiliates
hereby agree and acknowledge that they shall use reasonable efforts to promote
and include on their websites any Buyer products or services that relate to or
target the Seller’s and its Affiliates’ customers located in the United States
of America.  The promotion of such products or services may include web site
links, pop up ads or other similar promotional methods as determined by the
Seller or its Affiliates in their sole discretion.
 
 
3

--------------------------------------------------------------------------------

 
 
6—REMEDIES FOR BREACHES OF THIS AGREEMENT
 
6.1      Survival of Representations and Warranties.  All of the representations
and warranties of the Seller shall survive the Closing and continue in full
force and effect for a period thereafter of twelve (12) months (the “Survival
Period”).
 
6.2      Indemnification.
 
6.2.2           Of Buyer.  Subject to the provisions of this §6, the Buyer shall
be indemnified from and against any and all Losses incurred by the Buyer as a
result of the failure or breach of any representation, warranty or covenant made
by the Seller in this Agreement.
 
6.2.3           Of the Seller.  Subject to the provisions of this §6, the Seller
shall be indemnified from and against any and all Losses incurred by the Seller
as a result of the failure or breach of any representation, warranty or covenant
made by the Buyer in this Agreement.
 
6.3      Limitations.
 
The following limitations apply to any claims made under this §6:
 
6.3.2           Thresholds.  The Seller shall not have any responsibility under
this §6, until the Buyer shall have suffered Losses for which recovery is
possible under this §6 in excess of Twenty Five Thousand and No/100 Dollars
($25,000.00) as an aggregate deductible (the “Seller Deductible”), and then the
Seller will be only obligated to indemnify the Indemnified Party only from and
against those Losses in excess of such Seller Deductible.  Buyer shall not have
any responsibility under this §6, until the Seller shall have suffered Losses
for which recovery is possible under this §6 in excess of a Twenty Five Thousand
and No/100 Dollars ($25,000.00) as an aggregate deductible (the “Buyer
Deductible”), and then Buyer will be only obligated to indemnify the Seller only
from and against those Losses in excess of such Buyer Deductible.
 
6.3.3           Claim Required to be Made Prior to End of Survival Period.  For
a party to be indemnified under the provisions of this Agreement for a breach of
a representation, warranty or covenant, such party must deliver written notice
to the other party, prior to the expiration of the Survival Period.  Failure to
so deliver such written notice with respect to any breach of a representation,
warranty or covenant prior to the expiration of the Survival Period shall result
in such party’s loss of the right to indemnification hereunder.
 
6.3.4           Limitation on Agreed Claims.  Neither Buyer nor Seller shall
have any responsibility for any indemnification claims in an amount valued in
excess of Fifty Thousand and No/100 Dollars ($50,000.00).
 
7—TAX MATTERS.  The following provisions shall govern the allocation of
responsibility as between Buyer and Seller for certain tax matters:
 
7.1      Cooperation on tax matters.  Buyer and Seller shall cooperate fully
(and shall cause the YTB Travel Network of Canada, ULC, d/b/a Sunrise Travel
Service to cooperate fully), as and to the extent reasonably requested by the
other Party, in connection with the filing of Tax Returns pursuant to this §7.1
in any audit, litigation or other Proceeding with respect to Taxes.
 
7.2      Best Efforts.  Buyer and Seller further agree, upon request, to use
their best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
 
 
4

--------------------------------------------------------------------------------

 
 
7.3      Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, shall be paid by Buyer
when due, and Buyer will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, and, if required by applicable
law, Seller will, and will cause its Affiliates to, join in the execution of any
such Tax Returns and other documentation.
 
8—MISCELLANEOUS.
 
8.1      Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective
successors, heirs, and permitted assigns. No Party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Party.
 
8.2      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
8.3      Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8.4      Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:


If to Buyer:
7788509 Canada Inc.
16 Carolin Court
Dundas, Ontario
Canada L9H 5P3
Attention: Jessica St. John
Fax:
 
Copy to:
         
If to Seller:
YTB International, Inc.
1901 E. Edwardsville Road
Wood River, IL 62095
Attention: Robert Van Patten
Fax: 618-216-4222
Copy to:
Armstrong Teasdale LLP
7700 Forsyth Blvd.
St. Louis, Missouri 63105
Attention:  Tyler J. Frank
Fax:  314-612-2368

 
 intended recipient at the address set forth above using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail, or electronic mail), but no such notice, request, demand,
claim, or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient. Either Party may change
the address to which notices, requests, demands, claims, or other communications
hereunder are to be delivered by giving the other Party notice in the manner
herein set forth.
 
 
5

--------------------------------------------------------------------------------

 
 
8.5      Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Illinois without giving effect
to any choice or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Illinois.
 
8.6      Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver by either Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
8.7      Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
8.8      Expenses.  Each of the Parties will bear his or its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
8.9      Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.
 
8.10           Time of the Essence.  Time is of the essence of this
Agreement.  If any date herein set forth for the performance of any obligations
by either Party for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday.  As used herein, the term
"legal holiday" means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Missouri for
observance thereof.
 


[The Remainder of this page has intentionally been left blank.  Signature page
follows.]

 
6

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have entered into this Agreement as of the
date and year first written above.


Buyer
7788509 Canada, Inc.
 
Seller
YTB Worldwide Travel, Inc.
            By:
/s/ Jessica St. John
  By:
/s/ J. Kim Sorensen
 
Printed Name:  Jessica St. John
   
Printed Name:  J. Kim Sorensen
 
Title:
   
Title:  President
         




 
7

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit 1—Definitions
 
(1)      “Adverse Consequences” means all Proceedings, Orders, damages,
diminutions in value, dues, penalties, fines, costs, amounts paid in settlement,
Liabilities, Taxes, liens, losses, expenses, and fees, including court costs and
attorneys’ fees and expenses.
 
(2)      “Affiliate” means: (a) with respect to a particular individual: (i)
each other member of such individual’s Family; (ii) any Person that is directly
or indirectly controlled by any one or more members of such individual’s Family;
and (iii) any Person with respect to which such individual or one or more
members of such individual’s Family serves as a director, manager, officer,
partner, executor or trustee (or in a similar capacity); and (b) with respect to
a specified Person other than an individual: (i) any Person that directly or
indirectly controls, is directly or indirectly controlled by or is directly or
indirectly under common control with such specified Person;  (ii) each Person
that serves as a director, manager, officer, partner, executor or trustee of
such specified Person (or in a similar capacity); and (iii) any Person with
respect to which such specified Person serves as a general partner or a trustee
(or in a similar capacity).
 
For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and (b) the “Family” of an individual includes (i) the
individual, (ii) the individual’s spouse and children, and (iii) any other
natural person who is related to the individual and who resides with such
individual.
 
(3)       “Ancillary Agreement”  means any contract or agreement that is
executed and/or delivered in connection with the transactions contemplated
hereby, including without limitation agreements contemplated by §2.4.
 
(4)       “Buyer”  has the meaning set forth in the preface above.
 
(5)      “Closing” has the meaning set forth in §2.3.
 
(6)       “Closing Date” has the meaning set forth in §2.3.
 
(7)       “Control”  (including “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
(8)       “Governmental Authority” means any a. nation, state, county, city,
town, borough, village, district or other jurisdiction; b. federal, state,
local, municipal, foreign or other government; c. governmental or
quasi-governmental body of any nature (including any agency, branch, department,
board, commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); d. multinational organization or body; e. body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; f. any regulatory or self-regulatory authority compliance with which is
required by Law; or g. an official of any of the foregoing.
 
(9)      “Law” means any statute, law, ordinance, decree, Order, injunction,
rule, directive, or regulation of any Governmental Authority.
 
 
8

--------------------------------------------------------------------------------

 
 
(10)           “Liability” means with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.
 
(11)           “Losses” means all Proceedings, Orders, damages, diminutions in
value, dues, penalties, fines, costs, amounts paid in settlement, Liabilities,
Taxes, liens, losses, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses.
 
(12)            “Order” means any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Authority or by any arbitrator.
 
(13)           “Ordinary Course of Business” means the ordinary course of
business consistent with past custom and practice (including with respect to
quantity and frequency).
 
(14)            “Party” has the meaning set forth in the preface above.
 
(15)           “Person” means an individual, a partnership, a corporation, an
association, limited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a Governmental Authority.
 
(16)           "Proceeding"  means any action, arbitration, audit, hearing,
charge, compliant, investigation, litigation, petition, or suit (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.
 
(17)            “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest, other than (a) mechanic’s,
materialmen’s, and similar liens, (b) liens for Taxes not yet due and payable,
(c) purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
(18)           “Selles” has the meaning set forth in the preface above.
 
(19)           “Ownership Interests” has the meaning set forth in the Recitals.
 
(20)           “Subsidiaries”  means any legal entities that are under the
Control of YTB Travel Network of Canada, ULC, d/b/a Sunrise Travel Service.
 
(21)           “Tax”  means any federal, state, local, or foreign income, gross
receipts, license, fee, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise, capital, net worth, profits,
escheat, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not and tax resulting from indemnification for taxes.
 
(22)           “Tax Return”  means any return, declaration, report, claim for
refund, or information return or statement relating to any Tax, including any
schedule or attachment thereto, and including any amendment thereof.

 
9

--------------------------------------------------------------------------------

 

Exhibit 5.3— Seller Provided Services


The Seller, or its designated Affiliates, shall provide the following services
for the Buyer’s benefit and for the periods set forth in Section 5.3 of the
Agreement:


Information Technology Support Services:


 
●
Website hosting



Fee Collection Services:


 
●
Collection of monthly fees and enrollment fees from Business Owners

 
●
Collection of commission fees from travel providers

 
●
Payment of Business Owner Revenue and Salesperson Commission








 
 
 
 
 
 
 
 
 
 
 
 
 
10